NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         SEP 19 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SANDRA MORAES,                                   No.    15-71828

                Petitioner,                      Agency No. A200-041-932

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                               On Petition for Review of an
                              Immigration Judge’s Decision

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Sandra Moraes, a native and citizen of Brazil, petitions for review of an

immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a) that she did

not have a reasonable fear of persecution or torture in Brazil, and thus is not

entitled to relief from her reinstated removal order. We have jurisdiction under 8



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the IJ’s factual findings.

Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016). We deny the petition

for review.

      Substantial evidence supports the IJ’s determination that Moraes failed to

demonstrate a reasonable possibility of persecution on account of a protected

ground. See Pagayon v. Holder, 675 F.3d 1182, 1191 (9th Cir. 2011) (a personal

dispute, standing alone, does not constitute persecution based on a protected

ground).

      Substantial evidence also supports the IJ’s determination that Moraes failed

to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government of Brazil. See Andrade-Garcia, 828 F.3d at 836-

37.

      PETITION FOR REVIEW DENIED.




                                          2                                     15-71828